Case 2:20-cv-03333-JFW-JPR Document 17 Filed 09/09/20 Page 1 of 2 Page ID #:105



  1   COSTALAW
      JOSEPH P. COSTA, ESQ. (CA SBN: 130131)
  2   17383 SUNSET BLVD., SUITE A-350
      PACIFIC PALISADES, CA 90272
  3
      PHONE: (310) 394-6611
  4   FAX: (310) 394-6612
      E-MAIL: JOSEPH.COSTA@COSTALAW.COM
  5
      ATTORNEYS FOR PLAINTIFFS
  6   BOHO BRAND LLC AND BLK. BRAND LLC
  7

  8                                    UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA- CENTRAL DISTRICT
 10
       BOHO BRANDS LLC, A DELAWARE LIMITED LIA-
 11
       BILITY COMPANY; BLK. BRANDS LLC, A NEW
 12    JERSEY LIMITED LIABILITY COMPANY
                                                             Case No. 2:20-cv-03333 JFWx
 13
              Plaintiffs,                                    ORDER FOR ENTRY OF PERMANENT
 14                                                          INJUNCTION PURSUANT TO STIPULA-
                   v.
                                                             TION OF THE PARTIES
 15    MODERN INDUSTRY LLC, an LLC of unknown
       origin; DYLAN GARBER, an individual and Does
       1-10,                                                 Judge John J. Walter (Courtroom 7A)
 16
                                                             Magistrate Judge Jean P. Rosenbluth
 17           Defendants.                                    Courtroom: 7A

 18

 19

 20                                PERMANENT INJUNCTION ORDER
 21          This cause has come before the Court upon the application of the parties pursuant to a Stipula-
 22
      tion resolving all claims commenced in the above-captioned matter and the Court being fully advised:
 23

 24          ORDERS, ADJUDGES and DECREES that

 25
             Defendants Modern Industry LLC, and Dylan Garber, and their partners, subsidiaries, officers,
 26
      agents, servants, employees, attorneys and those persons or companies in active concert or participa-
 27

 28
      tion with them, or any of them, be and hereby are permanently enjoined from:
Case 2:20-cv-03333-JFW-JPR Document 17 Filed 09/09/20 Page 2 of 2 Page ID #:106



  1            (a) Importing into or exporting out of the United States, its territories or possessions, any

  2   goods (“BLK. Goods”) which bear a copy of the mark BLK. (Reg. No. 5,683,299) or blk. (Reg. No.
  3
      4,034,182) (collectively, the “BLK. Marks”) or any confusingly similar variations thereof;
  4
               (b) Manufacturing, assembling, or participating in the manufacture or assembly of any BLK
  5
      Goods;
  6
               (c) Buying or selling or offering, advertising, or marketing for sale or to sell any BLK. Goods;
  7

  8            (d) Otherwise using the BLK. Marks; or

  9            (e) Holding themselves out as having any business relationship with either Plaintiff.
 10

 11
               DONE and ORDERED in chambers at the United States District Courthouse, this 9th day of
 12
      September, 2020.
 13

 14
                                                     _________________________________
 15
                                                     U.S. DISTRICT JUDGE
 16                                                  CENTRAL DISTRICT OF CALIFORNIA

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
